DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-4 in the reply filed on June 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2008-266131).  
Regarding claim 1, Koji teaches the production of rod/columnar/cylindrical shape potassium titanate having an average minor axis of 3-10 µm, corresponding to the instantly claimed average breadth, and an aspect ratio of 1.5-10 (par. 35).  As the aspect ratio is simply the ratio of the major axis (i.e. length) to the minor axis (i.e. the breadth), one can easily calculate the potential average lengths enabled for by the teaching of Koji.  For example, given an average minor axis of 10 µm, an aspect ratio ranging from 1.5-10 means that the length is 1.5-10 times that of the minor axis (i.e. 10 µm), wherein such lengths may range from 15-100 µm.  Each of the dimensions of instant claim 1 have substantial overlap with those taught by Koji.  Koji also teaches that the potassium titanate should follow the formula K2O nTiO2, wherein n is 1-12 (par. 36), thereby encompassing the claimed formula.  Said overlapping ranges constitute prima facie obviousness.  
Regarding claim 2, while Koji does not expressly teach that 50% or more of the volume of particles exhibit a length of 30 microns or more and a breadth of 10 microns or more, the overlapping ranges, discussed above, would certain allow for overlap with the instantly claimed range, including up to 100% of the volume of particles exhibiting such dimensions.  The overlapping teachings constitute prima facie obviousness.  
Regarding claim 3, Koji does not expressly teach the presence of any fibrous particles.  
claim 4, Koji is not limited to any particular surface area.  Absent a showing of unexpected results, the general teachings of Koji, wherein the disclosed potassium titanate particles must exhibit a surface area, are expected to reasonably encompass the claimed range.  It should also be noted that the base dimensions of such particles must exhibit a minimum surface area.  For example, a cylinder having a thickness of 10 microns and a length of 30 microns will have a set minimum surface area under the assumption that the surface of the material is perfectly flat and nonporous.  Surface area can only increase from this value based upon surface morphology.  The point being that, while the surface morphology is unknown, there can be an expected approximate minimum surface area based upon the general dimensions of the particles, which have been shown to overlap the claimed dimensions.  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2008-266131) as applied to claim 1 above, and further in view of Nakashima et al (US 2017/0044023).  
Koji teaches a potassium titanate powder according to instant claim 1, as shown above.  
As noted above, Koji does not expressly teach the presence of fibrous particles nor is the specific surface area of the potassium titanate powder expressly taught, although a surface area is inherently present.  
Nakashima, in a related invention directed toward a process for producing potassium titanate (title), in particular columnar shaped (par. 89), teaches that it is 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to ensure that the content of fibrous particles in the rod-shaped potassium titanate powder of Koji is as low as possible, inclusive of being nonexistent, given that Nakashima implicitly teaches that the fibrous potassium titanate content should be as low as possible.  
Nakashima also specifies that the potassium titanate columnar powder should exhibit a surface area of 2-10 m2/g (par. 101).  
Regarding claim 4, given that Koji does not expressly limit the surface area of the powder, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to at the very least utilize conventionally known surface areas as a reference/starting point, including those taught by Nakashima.  It is further noted that the general dimensions of the powder taught by Nakashima (pars. 70-72) are smaller than those of instant claim 1.  Smaller particles typically have a higher surface area.  As such, one would expect the larger particle sizes of Koji to exhibit a slightly smaller surface area, which would, at least in theory, shift the overlapping ranges to be more commensurate in scope.  

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuniaki et al (JP 06-135719).  
Regarding claim 1, Kuniaki teaches strip-type potassium hexatitanate to have a length of 1-100 microns and a width of 0.2-20 microns (abstract), wherein the width is 2Ti6O13 satisfies the claimed formula when n=6.  Assuming that the length of the strip-shaped powder is at least equal to the width, Kuniaki allows for an aspect ratio of 1-500.  If the minimums and maximums for length and width are directly compared (i.e. 1:0.2 and 100:20), the aspect ratio is 5.  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 2, while Kuniaki does not expressly teach that 50% or more of the volume of particles exhibit a length of 30 microns or more and a breadth of 10 microns or more, the overlapping ranges, discussed above, would certain allow for overlap with the instantly claimed range, including up to 100% of the volume of particles exhibiting such dimensions.  The overlapping teachings constitute prima facie obviousness.  
Regarding claim 3, Kuniaki does not expressly teach the presence of any fibrous particles.  
Regarding claim 4, Kuniaki is not limited to any particular surface area.  Absent a showing of unexpected results, the general teachings of Koji, wherein the disclosed potassium titanate particles must exhibit a surface area, are expected to reasonably encompass the claimed range.  It should also be noted that the base dimensions of such particles must exhibit a minimum surface area.  For example, a cylinder having a thickness of 10 microns and a length of 30 microns will have a set minimum surface area under the assumption that the surface of the material is perfectly flat and nonporous.  Surface area can only increase from this value based upon surface morphology.  The point being that, while the surface morphology is unknown, there can be an expected approximate minimum surface area based upon the general dimensions of the particles, which have been shown to overlap the claimed dimensions.  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuniaki et al (JP 06-135719) as applied to claim 1 above, and further in view of Nakashima et al (US 2017/0044023).  
Kuniaki teaches a potassium titanate powder according to instant claim 1, as shown above.  
As noted above, Kuniaki does not expressly teach the presence of fibrous particles nor is the specific surface area of the potassium titanate powder expressly taught, although a surface area is inherently present.  
Nakashima, in a related invention directed toward a process for producing potassium titanate (title), in particular columnar shaped (par. 89), teaches that it is preferable that the content of a fibrous material in the potassium titanate be 1 wt% or less, most preferably 0.5 wt% or less (par. 98).  
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to ensure that the content of fibrous particles in the rod-shaped potassium titanate powder of Kuniaki is as low as possible, inclusive of being nonexistent, given that Nakashima implicitly teaches that the fibrous potassium titanate content should be as low as possible.  
Nakashima also specifies that the potassium titanate columnar powder should exhibit a surface area of 2-10 m2/g (par. 101).  
Regarding claim 4, given that Kuniaki does not expressly limit the surface area of the powder, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to at the very least utilize conventionally known surface areas as a reference/starting point, including those taught by Nakashima.  It is further noted that the general dimensions of the powder taught by Nakashima (pars. 70-72) are smaller than those of instant claim 1.  Smaller particles typically have a higher surface area.  As such, one would expect the potentially larger particle sizes of Kuniaki to exhibit a slightly smaller surface area, which would, at least in theory, shift the overlapping ranges to be more commensurate in scope.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732